      Case 2:18-cv-02266-RFB-DJA Document 44 Filed 06/23/20 Page 1 of 3



 1   MARK L. JACKSON, ESQ.
     Nevada Bar No.: 010905
 2   RICHARD HARRIS LAW FIRM
     801 South Fourth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 444-4444
 5   Fax: (702) 444-4455
     E-Mail: mjackson@richardharrislaw.com
 6   Attorneys for Defendants Emmanuel Cespedes,
     Legal Representatives Of Estates of Deandre Lyle,
 7   Danny Miramontes, and Francisco Miramontes

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10   ACCEPTANCE INDEMNITY INSURANCE
     COMPANY,
11                                                       Case No. 2:18-cv-2266
                            Plaintiffs,
12            vs.

13   DESSERT AUTO TRADER, LLC,
     EMMANUEL CESPEDES, LEGAL                            STIPULATION AND ORDER TO
14   REPRESENTATIVE OF ESTATE OF                         EXTEND TIME FOR PARTIES TO FILE
     DEANDRE LYLE, LEGAL                                 A JOINT STIPULATION AND ORDER
15   REPRESENTATIVE OF DANNY                             TO DISMISS
     MIRAMONTES, and LEGAL
16   REPRESENTATIVE OF ESTATE OF
     FRANCISCO MIRAMONTES,
17
                            Defendants.
18

19           IT IS HEREBY STIPULATED, by and between the parties hereto, through their
20   respective counsel, that the time set forth in the Court’s October 29, 2019 Minute Order to file a
21   joint stipulation to dismiss for Ninety (90) days, which was originally due December 30, 2019.
22   The Court granted the Parties’ initial Stipulation and Order to extend the time to file a joint
23   stipulation to dismiss to March 30, 2020. The Parties submitted a second Stipulation and Order
24   to extend the time to file a joint stipulation to dismiss, which the Court accepted, extending the
25   deadline to June 30, 2020.
26           Plaintiff has finally received a balance confirmation from Culinary, which stated the
27   balance owed for treatment provided to Emmanuel Cespedes was $21,407.61. Culinary’s lien
28   almost exceeds the total settlement reached in this matter for Emmanuel Cespedes, as there


                                                     1

     LEGAL\40088206\1
      Case 2:18-cv-02266-RFB-DJA Document 44 Filed 06/23/20 Page 2 of 3



 1   were four (4) victims, three (3) deceased, and only $100,000.00 policy limit available between

 2   the four. Upon receiving the balance, Plaintiff has sent several reduction requests to Culinary

 3   advising them of the total settlement proceeds and asking them to reduce the lien in order to

 5   ensure Emmanuel Cespedes could personally receive some of the settlement proceeds. On June

 6   18, 2020, Plaintiff received an email from the adjuster for Culinary advising that she had

 7   forgotten to respond to our numerous requests and would work on processing it.

 8           Plaintiff cannot secure the minor’s compromise on behalf of Emmanuel Cespedes until

 9   the reduction request is received from Culinary.        Despite the numerous requests made to

10   Culinary for the balance requests and reduction requests, Culinary has failed to respond in a

11   reasonable time, thus prolonging Plaintiff’s ability to secure the minor’s compromise approval

12   and submit the dismissal documents to this Court.

13           The joint stipulation to dismiss is due June 30, 2020. Plaintiff still needs additional time

14   to obtain the lien reduction from Culinary and secure the minor’s compromise on behalf of

15   Plaintiff, Emmanuel Cespedes.

16           Therefore, the Parties hereby stipulate that the June 30, 2020 deadline to file a joint

17   stipulation to dismiss be continued September 30, 2020. The Parties further stipulate and

18   request that the Court issue an Order to Show Cause or set a status check hearing and require

19   Culinary’s presence in order to ensure their prompt response to the reduction request so this

20   matter can be resolved.

21   DATED this 19th day of June, 2020.                    DATED this 19th day of June, 2020

22   RICHARD HARRIS LAW FIRM                               COZEN O’CONNOR

23
     _/s/ Mark L. Jackson________                          ____/s/ Michael W. Melendez__________
24   MARK L. JACKSON, ESQ.                                 MICHAEL W. MELENDEZ, ESQ.
     Nevada Bar No.: 10905                                 Nevada Bar No.:6741
25   801 South Fourth Street                               3735 Howard Hughes Parkway, Suite 200
     Las Vegas, Nevada 89101                               Las Vegas, Nevada 89169
26   Attorneys for Defendants Emmanuel Cespedes,           Attorneys for Plaintiff
     Legal Representatives of Estates of
27   Deandre Lyle, Danny Miramontes,
     and Francisco Miramontes
28


                                                      2

     LEGAL\40088206\1
      Case 2:18-cv-02266-RFB-DJA Document 44 Filed 06/23/20 Page 3 of 3



 1   DATED this 19th day of June, 2020

 2   RYAN ALEXANDER, CHTD

 3
     __/s/ Ryan Alexander____________
 5   RYAN ALEXANDER
     Nevada Bar No. 10845
 6   3017 West Charleston Blvd., Ste 58
     Las Vegas, Nevada 89102
 7   Attorneys for Desert Auto Trader, LLC
 8

 9
             IT IS SO ORDERED.
10

11   ________________________________
     RICHARD F. BOULWARE, II
12
     UNITED STATES__________________________________________________________
                     DISTRICT JUDGE
                        UNITED STATES DISTRICT COURT JUDGE,
13
     DATED this 23rd dayUNITED
                         of June,2020.
                                 STATES DISTRICT COURT MAGISTSRATE JUDGE
14

15

16                        DATED: ________________

17

18

19

20

21

22

23

24

25

26

27

28


                                             3

     LEGAL\40088206\1
